Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 1 of 6 PageID #: 20393




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

WI-LAN INC.,                                   )
                                               )
                     Plaintiff,                )
                                               )
       v.                                      )     C.A. No. 15-379 (LPS)
                                               )
SHARP ELECTRONICS CORPORATION,                 )     REDACTED - PUBLIC VERSION
                                               )
                     Defendant.                )
                                               )
                                               )
WI-LAN INC.,                                   )
                                               )
                     Plaintiff,                )
                                               )
       v.                                      )     C.A. No. 15-788 (LPS)
                                               )
VIZIO, INC.,                                   )     REDACTED - PUBLIC VERSION
                                               )
                     Defendant.                )

            APPENDIX TO DEFENDANTS’ OPPOSITIONS TO PLAINTIFF
              WI-LAN’S MOTIONS FOR SUMMARY JUDGMENT AND
                  MOTIONS TO EXCLUDE EXPERT OPINIONS

                                     VOLUME III OF III

MORRIS, NICHOLS, ARSHT & TUNNELL LLP          YOUNG CONAWAY STARGATT & TAYLOR, LLP
Jack B. Blumenfeld (#1014)                    Pilar G. Kraman (#5199)
Stephen J. Kraftschik (#5623)                 Rodney Square
1201 North Market Street                      1000 North King Street
P.O. Box 1347                                 Wilmington, DE 19801
Wilmington, DE 19899-1347                     (302) 576-3586
(302) 658-9200                                pkraman@ycst.com
jblumenfeld@mnat.com
skraftschik@mnat.com                          Attorneys for VIZIO, Inc.

Attorneys for Sharp Electronics Corporation

Originally Filed: November 9, 2018
Redacted Version Filed: November 16, 2018
Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 2 of 6 PageID #: 20394




                                        VOLUME III

EXHIBIT                                  DESCRIPTION

   70     Reply Expert Report of Cliff Reader (September 14, 2018)

   71     Deposition Transcript of Ionut Mirel (October 3-4, 2018)

   72     Deposition Transcript of Craig Tanner (October 10, 2018)

   73     Deposition Transcript of Cliff Reader (October 10-11, 2018)

   74     Deposition Transcript of David Kennedy (October 12, 2018)

   75     MediaTek Datasheet (MTK-00056)

   76     October 3, 2017 J. Beard email to P. Conroy et al.

   77     Rebuttal Expert Report of Cliff Reader (August 31, 2018) (VIZIO)
Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 3 of 6 PageID #: 20395




                 EXHIBITS 70-75
           REDACTED IN THEIR ENTIRETY
Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 4 of 6 PageID #: 20396




                   EXHIBIT 76
Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 5 of 6 PageID #: 20397


 From:               Beard, James
 To:                 "Patrick Conroy"
 Cc:                 "WiLan-DTVCounsel@bcpc-law.com"; *JBlumenfeld@MNAT.com; *skraftschik@mnat.com; Cutri, Gianni; Merkin,
                     Joel; Khanna, Rajat
 Subject:            Wi-LAN v. SEC, 15-cv-379 - Expert Disclosure
 Date:               Tuesday, October 3, 2017 11:24:00 AM
 Attachments:        Overby Legal Resume 2017-09-25.pdf
                     2016-09-28 (105) - Second Amended Protective Order.pdf


 Counsel -
 Pursuant to Section 7.5 of the Second Amended Protective Order in Wi-LAN v. Sharp Electronics
 Corp, 1:15-cv-379, D.I. 105, SEC hereby discloses its intent to disclose Protected Materials, including
 materials designated as HIGHLY CONFIDENTIAL - SOURCE CODE, HIGHLY CONFIDENTIAL -
 ATTORNEYS’ EYES ONLY, and CONFIDENTIAL, to outside consultant Walter Overby. A copy of the
 protective order is attached for your convenience.
 As provided by Section 7.5, Mr. Overby’s curriculum vitae is attached.
 Regards,
 James Beard
 -------------------------------------------------------
 KIRKLAND & ELLIS LLP
 555 California Street, San Francisco, CA 94104
 T +1 415 439 1689
 -------------------------------------------------------
 james.beard@kirkland.com
Case 1:15-cv-00379-LPS Document 453 Filed 11/16/18 Page 6 of 6 PageID #: 20398




                    EXHIBIT 77
              REDACTED IN ITS ENTIRETY
